Abatement Order filed October 13, 2022




                                   In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-22-00665-CV
                                ____________

ALIREZA HASHEMI; HOMA, LLC; SHIRDAL, LLC; AND PARAMOUNT
              HEALTH SERVICES, LLC, Appellants

                                     V.

   AMIR KAZEMI; RESAN HOLDINGS, LLC; AND APEX PHYSICAL
         REHABILITATION AND WELLNESS, PLLC; Appellees


                  On Appeal from the 133rd District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-46551

                          ABATEMENT ORDER

     Notice was filed on September 30, 2022, that Paramount Health Services,
LLC; Homa, LLC; and Shirdal, LLC; are in bankruptcy. Tex. R. App. P. 8.1.
According to the notice, on September 5, 2022, those appellants petitioned for
voluntary bankruptcy protection in the United States Bankruptcy Court for the
Southern District of Texas under case numbers 22-32623; 22-3264; and 22-3265.
A bankruptcy suspends the appeal from the date when the bankruptcy petition is
filed until the appellate court reinstates the appeal in accordance with federal law.
Tex. R. App. P. 8.2.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
No such order was attached to the notice of bankruptcy. Accordingly, we ORDER
the appeal abated.

      A party filing a motion to reinstate shall specify what further action, if any,
is required from this court when the appeal is reinstated. See Tex. R. App. P.
10.1(a). For administrative purposes only, and without surrendering jurisdiction,
the appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM

Panel Consists of Justices Spain, Poissant and Wilson.